COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Kristopher Ryan O'Neal v. The State of Texas

Appellate case number:     01-13-00626-CR

Trial court case number: 11-DCR-058934A

Trial court:               268th District Court of Fort Bend County

        On April 4, 2013, appellant’s counsel, Vivian King, filed a notice of appeal on
appellant’s behalf. On June 24, 2013, appellant, Kristopher Ryan O’Neal, filed a pro se
document in the trial court indicating that he no longer wishes to pursue this appeal. The
document, however, was neither filed in this Court nor signed by appellant’s counsel. See TEX.
R. APP. P. 42.2(a) (requiring motion to dismiss be signed by both appellant and counsel and filed
in duplicate with appellate court clerk).
        We therefore abate the appeal and remand for the trial court to immediately conduct a
hearing at which a representative of the Fort Bend County District Attorney’s Office and
appellant’s counsel, Vivian King, shall be present. Cf. TEX. R. APP. 38.8(b)(2). Appellant shall
also be present for the hearing in person or, if appellant is incarcerated, at the trial court’s
discretion, appellant may participate in the hearing by closed-circuit video teleconferencing.1
       The trial court is directed to:
       (1) determine whether appellant, after conferring with counsel, wishes to prosecute the
           appeal;
       (2) make any other findings and recommendations the trial court deems appropriate; and
       (3) enter written findings of fact, conclusions of law, and recommendations as to these
           issues.
Cf. TEX. R. APP. P. 38.8(b).


1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
        The trial court shall have a court reporter record the hearing and file the reporter’s record
with this Court within 25 days of the date of this order. The trial court clerk is directed to file a
supplemental clerk’s record containing the trial court’s findings and recommendations with this
Court within 25 days of the date of this order. If the hearing is conducted by video
teleconference, a certified video recording of the hearing shall also be filed in this Court within
25 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of this
Court of such date.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: August 15, 2013